

115 HRES 790 IH: Providing for the consideration of the bill (H.R. 2193), a bill to grant States authority to enforce State and local sales and use tax laws on remote transactions, and for other purposes.
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 790IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Mrs. Noem submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the bill (H.R. 2193), a bill to grant States authority to
			 enforce State and local sales and use tax laws on remote transactions, and
			 for other purposes.
	
 That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 2193) to grant States authority to enforce State and local sales and use tax laws on remote transactions, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. The previous question shall be considered as ordered on the bill and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; and (2) one motion to recommit with or without instructions.
 2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 2193. 